         Case 1:20-cv-08042-PKC Document 79 Filed 11/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LINDA FAIRSTEIN,

                              Plaintiff,                     1:20-cv-08042-PKC

               -v-

NETFLIX, INC., AVA DUVERNAY, and
ATTICA LOCKE

                              Defendants.

    DEFENDANTS AVA DUVERNAY AND ATTICA LOCKE’S JOINDER IN SUPPORT
    OF NETFLIX, INC.’S MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       Defendants Ava DuVernay and Attica Locke hereby join in Netflix, Inc.’s Motion to

Dismiss For Failure to State a Claim and Incorporated Memorandum of Law (ECF No. 28)1 and

Reply Brief in Support of Motion to Dismiss for Failure to State a Claim (ECF No. 53).


Dated: November 11, 2020                             Respectfully submitted,

                                                       /s/ Natalie J. Spears
                                                       DENTONS US LLP
                                                       Natalie J. Spears (pro hac vice)
                                                       Gregory R. Naron (pro hac vice)
                                                       Jacqueline A. Giannini (pro hac vice)
                                                       233 South Wacker Drive, Suite 5900
                                                       Chicago, Illinois 60606
                                                       Phone: (312) 876-8000
                                                       natalie.spears@dentons.com
                                                       gregory.naron@dentons.com
                                                       jacqui.giannini@dentons.com




1
 The portion of Netflix’s Inc.’s Motion to Dismiss joining in Ms. DuVernay and Ms. Locke’s
Motion to Dismiss for Improper Venue or to Transfer Venue is no longer at issue in light of the
Middle District of Florida’s order granting transfer to this Court. The transfer also resolved Ms.
DuVernay and Ms. Locke’s objection to personal jurisdiction in Florida.
Case 1:20-cv-08042-PKC Document 79 Filed 11/11/20 Page 2 of 3




                                  Kiran Patel
                                  1221 Avenue of the Americas
                                  New York, New York 10020
                                  Phone: (212) 768-6700
                                  kiran.patel@dentons.com

                                  Attorneys for Defendants Ava DuVernay and
                                  Attica Locke
         Case 1:20-cv-08042-PKC Document 79 Filed 11/11/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 11, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which sent notification of such filing to all counsel

of record.

                                             /s/ Natalie J. Spears
                                             Natalie J. Spears
